            Case 1:20-cr-00128-LTS Document 18 Filed 06/22/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          20-CR-128 (LTS)
                                                                       :
CHRISTIAN HALCHIAS,                                                    :             ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that Mr. Halchias’ sentencing proceeding take place via

videoconference on the morning of June 29, 2020, at 11 a.m. No conference date and time can

be confirmed before the end of the preceding week, so counsel are requested to keep their

calendars open between the hours of 9 a.m. and 2 p.m. on June 29, 2020, until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the sentencing proceeding

begins; defense counsel should make sure to answer the telephone number that was previously

provided to Chambers at that time. (Chambers will provide counsel with a telephone number at

which the interpreter can be reached at the time of the pre-conference; it is counsel’s

responsibility to conference the interpreter in with the Defendant for the pre-conference.)

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference.

        If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of



SENT REQ ORD.DOCX                                         VERSION JUNE 22, 2020                     1
          Case 1:20-cr-00128-LTS Document 18 Filed 06/22/20 Page 2 of 4



March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least 24 hours prior to the proceeding. To

the extent any documents require the Defendant’s signature, defense counsel should endeavor to

get them signed in advance of the proceeding as set forth above; if defense counsel is unable to

do so, the Court will conduct an inquiry during the proceeding to determine whether it is

appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: New York, New York
       June 22, 2020
                                                           __/s/ Laura Taylor Swain ___
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




SENT REQ ORD.DOCX                                VERSION JUNE 22, 2020                             2
             Case 1:20-cr-00128-LTS Document 18 Filed 06/22/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE
                             -v-                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING
CHRISTIAN HALCHIAS,
                                       Defendant.                                20-CR-128 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                                ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.


SENT REQ ORD.DOCX                                              VERSION JUNE 22, 2020                       3
          Case 1:20-cr-00128-LTS Document 18 Filed 06/22/20 Page 4 of 4



        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                   ____________________________
               Print Name                           Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                  _____________________________
               Print Name                           Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




SENT REQ ORD.DOCX                                VERSION JUNE 22, 2020                          4
